DETAILED ACTION
	This Office action is responsive to communication received 09/23/2022 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10960274; 11103755; 10695624; and 10376754 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
In the arguments received 09/23/2022, the applicant acknowledges the various objections to the drawings, to the abstract and to the specification along with the rejections of the claims under 35 U.S.C. 112(b) and under nonstatutory double patenting, which were set forth in the non-final Office action of 06/24/2022.  The applicant indicates that the three IDS references listed on page 5 of the outstanding non-final Office action, mailed 06/24/2022, were erroneously cited and asks that these references be removed from the IDS listing.
IN RESPONSE:
Applicant’s submission of an amendment to the Abstract is acknowledged.  The amended Abstract has been entered. 
A revised IDS, in which the three previously-identified references identified by the Office and mentioned by the applicant, has been provided, with strike-through notations identifying the three references that have been deleted from the listing.
Applicant’s amendments to the claims have changed the scope of the claimed subject matter. For instance, the language “wherein a distance between the toe-side dividing plane and the heel-side dividing plane is about equal to a diameter of a golf ball” along with the deletion of the language previously detailing the existence and location of a toe side recess and a heel side recess, has changed the scope of the claimed invention of claims 1-7.  For example, the language “wherein the toe-side dividing plane and the heel side dividing plane are separate by a distance of about 1.68 inches” along with the deletion of the language previously detailing the existence and location of a toe side recess and a heel side recess, has changed the scope of the claimed invention of claims 8-13.  Last, the language added to claim 14 and detailing “the bottom portion comprising: an outer surface: a first weight port region protruding from the outer surface, the first weight port region located closer to the rear portion than the front portion; a second weight port region protruding from the outer surface, the second weight port region located closer to the toe portion than the heel portion; a third weight port region protruding from the outer surface, the third weight port region located closer to the heel portion than the toe portion; and a fourth weight port region protruding from the outer surface, the fourth weight port region located closer to the front portion than the rear portion” has changed the scope of the claimed invention of claims 14-20.  Thus, applicant’s amendments have necessitated the following new grounds of rejection.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 18, “heel side” should read --heel-side-- and “separate” should read --separated--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1, 3, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US PUBS 2004/0018891) in view of Herber (US PUBS 2005/0049073) and De Shiell (USPN 6,969,326, already of record).  
As to claims 1 and 8, FIG. 1 of Antonious clearly shows a golf club head (FIG. 1, FIG. 17) comprising: a body portion (112) comprising a front portion (120), a rear portion (136), a toe portion (118), a heel portion (116), a bottom portion (926), and a top portion (122); the top portion (122) comprising: a toe-side portion (i.e., portion of top portion 122 between side wall surface 132 and the toe) and a heel-side portion (i.e, portion of top portion 122 between side wall surface 132 and the heel).  A toe-side protrusion (928) extends from the outer surface of the bottom portion, and a heel-side protrusion (929) extends from the outer surface of the bottom portion.  Antonious further shows a raised central portion (128) between the toe-side portion and the heel-side portion of the top portion.
Antonious does not explicitly disclose “an opening through the raised central top portion; a shoulder portion extending inward toward the opening; and a crown portion attached to the shoulder portion and covering the opening; and the bottom portion comprising: a central protrusion extending from an outer surface of the bottom portion, the central protrusion extending from the rear portion toward the front portion, the central protrusion located between a heel-side dividing plane and a toe-side dividing plane”, as well as the claimed locations of the toe-side and heel-side protrusions with respect to toe-side and heel-side dividing planes and with respect to toe-side and heel-side bounding planes, and further does not specify “wherein a distance between the toe-side dividing plane and the heel-side dividing plane is about equal to a diameter of a golf ball” (claim 1).  Similarly, for claim 8, Antonious does not explicitly disclose “an opening through the raised central top portion; and a crown portion enclosing the opening; and the bottom portion comprising: a central protrusion extending from an outer surface of the bottom portion, the central protrusion extending from the rear portion toward the front portion, the central protrusion located between a heel-side dividing plane and a toe-side dividing plane”, as well as the claimed locations of the toe-side and heel-side protrusions with respect to toe-side and heel-side dividing planes and with respect to toe-side and heel-side bounding planes, and further does not specify “wherein the toe-side dividing plane and the heel side dividing plane are separate by a distance of about 1.68 inches”.  It is noted that Antonious does state that various combinations and locations of the reinforcing members may be formed on the bottom surface depending upon various characteristics preferred by a particular golfer (i.e., paragraph [0047]).  Here, Herber is cited to show that it is old in the art to provide a bottom surface of a wood-type club head, similar to the Antonious wood-type club head, with a central protrusion as well as a toe-side protrusion and a heel-side protrusion, with the protrusions oriented with respect to toe-side and heel-side bounding planes as well as with respect to toe-side and heel-side dividing planes.  In fact, in one example, as explained in paragraph [0040] and as further highlighted by annotated FIG. 5B herein below, Herber obviates the claimed locations of the central protrusion, the toe-side protrusion, and the heel-side protrusion.  Herber identifies that the location, shape and size of the protrusions on the bottom surface may be altered to suit a specific weight distribution or to further assist in alignment of the club head with a golf ball and an intended target.  See paragraphs [0034], [0043], [0049], and [0055] in Herber.  
    PNG
    media_image2.png
    515
    1073
    media_image2.png
    Greyscale
 
In view of the publication to Herber, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Antonious by establishing the locations of the central protrusion, the heel-side protrusion, and the toe-side protrusion based upon the toe-side and heel-side bounding planes and based upon the toe-side and heel-side dividing planes, the motivation being to assist a golfer in more accurately lining up a the club face with a golf ball and with an intended target.  It is further known that a standard USGA golf ball is dimensioned to be about 1.68 inches in diameter.  Thus, a golf ball placed at address, with an interpretation of the Herber teaching, would have provided the necessary reference to establish that Herber teaches the claimed spacing between the toe-side and heel-side dividing planes as being equal to about the diameter of a golf ball (i.e., see annotated FIG. 5B, supra and paragraph [0040] in Herber). 
As to claims 3, 4 and 10, and insofar as the opening within the raised central top portion and any associated shoulder portion extending around the opening, De Shiell is cited to show that it is old in the art to provide a top portion of a club head with an opening that is surrounded by a shoulder or ledge upon which a crown portion of composite material is seated (i.e., FIGS. 2 and 6 and col. 2, line 67 through col. 3, line 8 along with col. 4, lines 46-64, and col. 7, lines 33-38 in De Shiell).  In view of the patent to De Shiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Antonious by providing the raised central top portion of the club head with an opening and a shoulder portion continuously extending along an entire perimeter of the opening; a crown portion attached to the shoulder portion and covering the opening, the motivation being to help maintain the removable crown properly seated in the opening.  An opening and an associated crown portion of composite material would have enabled the skilled artisan to modify the materials of the crown portion in the Antonious club head as well as the weight distribution of the club head.  For example, a composite crown portion would have enabled the center of gravity of the Antonious club head to be lowered.  As for the dimensions required by instant claim 4, the modification of the Antonious device to include an appropriately-sized shoulder portion to secure the crown portion would have been obvious in view of the further guidance in De Shiell (i.e., col. 4, lines 44-61; dimension D2 in FIG. 3; col. 5, lines 13-26) to size the walls of the top portion and the size of the ledge.  The optimal dimensions for the shoulder portion would have been attainable through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US PUBS 2004/0018891) in view of Herber (US PUBS 2005/0049073), De Shiell (USPN 6,969,326, already of record), and Antonious (USPN 5,193,810).  
As to claims 2 and 9, Antonious (‘891) in view of Herber and De Shiell lacks a widening of the crown portion in a rearward direction (claim 2) as well as a widening of the opening and the crown portion in a rearward direction (claim 9). Antonious (‘810) shows it to be old in an analogous wood-type club head to provide a raised central portion on the top portion, with the raised central portion widening in a rearward direction for more favorable air flow (i.e, Abstract; FIGS. 15, 16 and col. 3, line 64 through col. 4, line 19).  The airfoil members in Antonious (‘810) may take on one of many shapes/sizes to provide a specific disruption of the air flow across the crown surface.  In view of the patent to Antonious (‘810), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the clubhead in Antonious (‘891) by shaping the crown portion, and the opening within which the crown portion is fitted, to widen toward a rearward part of the club head, the motivation being to enhance the aerodynamic stability of the club head during a swing.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The central protrusion, the toe-side protrusion, and the heel-side protrusion have been identified in claim 1 as extending from an outer surface of the bottom portion.  How can the claimed “insert”, which is recited as being located on an inner surface of the bottom portion, be in abutting relationship with the central protrusion, the toe-side protrusion, and the heel-side protrusion, which again are claimed as being located on an exterior of the bottom portion?

Allowable Subject Matter
Claims 5-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowable over the prior art references of record. Here, the prior art references of record do not show, suggest or otherwise render obvious the specific combination of elements outlining the golf club head, including the arrangement of the body portion, the top portion with a forward portion and a raised central top portion located rearward of the forward portion along with an opening widening in a direction from the forward portion toward a rear portion of the body, and further comprising the details of the shoulder and the crown attached to the opening, and further requiring first and second contoured transition regions, located specifically as claimed and including integral ribs, and further including the particulars of the bottom portion with specific locations for a first, second, third and fourth weight port, all as specifically set forth in independent claim 14. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 in Gorman;
Fig. 7 in Okumoto;
Figs. 4-5 in Jertson;
Fig. 6 in Stites; and
Fig. 20 in Antonious (‘068).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711